                Case 20-11218-MFW                Doc 801       Filed 07/23/20         Page 1 of 3




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re                                                          Chapter 11

The Hertz Corporation, et al.,1                                Case No. 20-11218 (MFW)


                                         Debtors.              (Jointly Administered)


    DECLARATION OF DISINTERESTEDNESS OF SOLOMON AND SOLOMON PC
     PURSUANT TO THE ORDER AUTHORIZING THE DEBTORS TO EMPLOY
       PROFESSIONALS USED IN THE ORDINARY COURSE OF BUSINESS

I, Julie B. Solomon, declare under penalty of perjury:

         1.       I am the President of Solomon and Solomon PC (the “Firm”), which maintains

offices at 1 Columbia Circle Albany NY 12203.

                  2.       This Declaration is submitted in connection with an order of the United

States Bankruptcy Court for the District of Delaware, entered on June 24, 2020 [D.I.547] (the

“Order”), authorizing The Hertz Corporation and certain of its affiliates, as debtors and debtors

in possession (collectively, the “Debtors”) to retain certain professionals in the ordinary course

of business (“Ordinary Course Professionals”) during the pendency of the Debtors’ above-

referenced chapter 11 cases (the “Chapter 11 Cases”).

                  3.       The Debtors have requested that the Firm provide debt collection and

litigation to the Debtors during the course of these Chapter 11 Cases, and the Firm has agreed.




1
          The last four digits of The Hertz Corporation’s tax identification number are 8568. The location of the
debtors’ service address is 8501 Williams Road, Estero, FL 33928. Due to the large number of debtors in these
chapter 11 cases, for which joint administration for procedural purposes has been requested, a complete list of the
debtors and the last four digits of their federal tax identification numbers is not provided herein. A complete list of
such information may be obtained on the website of the debtors’ claims and noticing agent at
https://restructuring.primeclerk.com/hertz.
              Case 20-11218-MFW          Doc 801     Filed 07/23/20     Page 2 of 3




               4.     Prior to May 22, 2020 (the “Petition Date”), when the Debtors filed the

petitions that initiated the Chapter 11 Cases, the Firm did represent and advise the Debtors as to

debt collection.

               5.     The Firm, through me and other attorneys of the Firm, has provided and/or

plans to provide the following services to the Debtors from and after the Petition Date: Debt

Collection and Litigation to recover monies due the Debtors under rental agreements.

               6.     The Firm’s current customary rates, subject to change from time to time,

range from 18% to 33.33% of sums collected. In the normal course of its business, the Firm

revises its regular rates on 2nd of January each year and requests that, effective January 2nd,

2021, the aforementioned rates be revised which will be in effect at that time.

               7.     I understand that any compensation paid to the Firm is subject to

disallowance and/or disgorgement under 11 U.S.C. § 328(c) and other applicable law.

               8.     The Debtors owe the Firm approximately $27,514.00 for prepetition

services rendered, the payment of which is subject to limitations contained in the Bankruptcy

Code.

               9.     The Firm holds a retainer in the amount of $0 that will only be applied to

services performed by the Firm on behalf of the Debtors after the Petition Date.

               10.    As of the Petition Date, the Firm was not party to an agreement for

indemnification with certain of the Debtors. Neither I or the Firm thereof, has agreed to share or

will share any portion of the compensation to be received from the Debtors with any other person

other than the principals and regular employees of the Firm, as permitted by 11 U.S.C. § 504(b).

               11.    To the best of my knowledge, information, and belief, formed after due

inquiry, neither I nor the Firm thereof, has any connection with the Debtors or currently


                                               2
              Case 20-11218-MFW           Doc 801      Filed 07/23/20     Page 3 of 3




represents any of their creditors, other parties in interest, the United States Trustee, or any person

employed by the United States Trustee with respect to the matters upon which it is to be

engaged, and the Firm does not, by reason of any direct or indirect relationship to, connection

with, or interest in the Debtors, hold or represent any interest adverse to the Debtors, their

estates, or any class of creditors or equity security holders.

                12.    The Firm may, now or in the future, provide services to certain creditors

of the Debtors or other parties in matters unrelated to the Debtors, but in this regard, the Firm’s

work for these clients will not include the provision of services on any matters relating to these

Chapter 11 Cases.

                13.    Neither I nor any professional employed by, the Firm, insofar as I have

been able to ascertain, holds, or represents any interest adverse to the Debtors or their estates

with respect to the matter(s) upon which the Firm is to be employed.

                14.    If, at any time during the period of its employment, the Firm should

discover any facts bearing on the matters described herein, the Firm will supplement the

information contained in this Declaration.

                Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing

is true and correct.

                                                                                 Digitally signed by: Julie B. Solomon
 Date: July 22, 2020                                       Julie B.              DN: CN = Julie B. Solomon email =
                                                                                 jsolomon@solomonpc.com C = US
                                                                                 O = Solomon and Solomon PC
                                                           Solomon
                                                           _________________________________
                                                                                 Date: 2020.07.22 08:14:13 -05'00'




                                                 3
